DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
This Office Action is responsive to the preliminary amendment filed on 12 April 2022. As directed by the amendment: no claims have been amended, Claims 1-44 have been cancelled, and Claims 45-64 have been added.  Thus, Claims 45-64 are presently pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 45-64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
 Claims 45-64 recite a method (process), which are within the four statutory categories. Claims 45-64 are directed to an abstract idea as described below.  

Step 2A, Prong One:
Independent Claim 45 recites in part, “a method of processing noisy ECG data segments… comprising: (a) receiving…a first collection of ECG data segments.. (b) for each ECG data segment… transforming the ECG data segment into a corresponding baseline representation … (c) producing a second collection of ECG data segments… (d) outputting one or more ECG metrics…” 
The limitations of “receiving”, “transforming”, and “producing” ECG data segments, and “outputting one or more ECG metrics” in “a method of processing noisy ECG data segments” as drafted, under their broadest reasonable interpretation, are merely a mental process, because these are steps are akin to having a doctor or other human actor performing a medical diagnosis of a patient and mentally evaluating sensed ECG signals, and then performing analysis/mapping in the mind or with a pen and paper. 
For example, the steps of “receiving”, “transforming”, and “producing” ECG data segments” encompasses nothing more than a user analyzing the ECG signals, and “outputting one or more ECG metrics” encompasses nothing more than a user indicating a diagnosis or conclusion. Therefore, these steps may be performed mentally by a human actor and/or calculated/plotted using a pen and paper.  Claims 46-64 depend from Claim 45, and these dependent claims only recite additional features of the analysis of the sensed ECG signals and additional evaluation/calculation steps, which may also be performed by a human actor mentally and using a pen and paper. For example, Claims 46-49 recite steps relating to repeating the analysis over time and determining trends, and Claims 50-64 recite additional details regarding the particular calculations and evaluations.  These limitations are also merely processes to evaluate a sensed signal which may be performed mentally by a human actor, such as by performing calculations, visually comparing charts/plots of data, and/or by simply using a pen and paper. 
If claim limitations, under their broadest reasonable interpretation covers the performance of the limitations within the human mind or by a human using a pen and paper, then it falls within “mental processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). 

Step 2A, Prong Two:
The judicial exception is not integrated into a practical application. Claim 45 only recites the additional structures of “a computer system” and “wearable medical devices”. Dependent Claims 61 and 62 only recite additional structures of “dry ECG electrodes” and “adhesively attached ECG electrodes” respectively. However, these additional elements are recited at a high-level of generality (i.e. most generic ECG systems would be known to have these components), and they amount to no more than mere pre-solution activity of data gathering. 
This pre-solution activity of data gathering using wearable sensors and computer/processing elements is well-understood, routine, and conventional in the field of ECG and sensing technology. For example, see the Nearing et al., Du et al., Assaleh et al., and Wang et al. references cited below which describes known ECG signal sensing with sensors and computer/processing systems, and ECG signal collection/processing, as well as Neuman (Neuman, M. R. “Biopotential Electrodes.” The Biomedical Engineering Handbook: Second Ed. Joseph D. Bronzino; Boca Raton: CRC Press LLC, 2000) which describes known ECG and sensor signal sensing and processing (Table 48.1, Sections 48.1 and 48.4) for further evaluation, analysis, and diagnosis. Therefore, the claimed generic ECG sensors, and computer/processing elements are all well-understood, routine, and conventional in the field of ECG and sensing technology.
Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the claims are directed to an abstract idea.  As described above, dependent Claims 46-60 and 63-64 only recite other limitations of evaluating and analyzing the sensed ECG signals, which may be done mentally by a human actor and/or with a pen and paper. 

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the judicial exception into a practical application (Step 2A - Prong Two), the additional elements of using “a computer system”, “wearable medical devices”, “dry ECG electrodes”, and “adhesively attached ECG electrodes” to perform data analysis of sensed signals amounts to no more than mere instruction to apply the exception using known and generic elements.
The only structural elements recited in the claims are “a computer system”, “wearable medical devices”, “dry ECG electrodes”, and “adhesively attached ECG electrodes”.  These additional elements are recited at a high-level of generality (i.e. most generic ECG systems would be known to have these components), and only provide conventional, well-known sensing and computing functions that do not add meaningful limits to practicing the abstract idea.
The ECG sensing/transmitting steps of Claims 1 and 61-62, amount to no more than mere pre-solution activity of data gathering, and this pre-solution activity of data gathering using sensors is well-understood, routine, and conventional in the field of ECG technology.  For example, see the Nearing et al., Du et al., Assaleh et al., and Wang et al. references cited below which describes known ECG signal sensing and transmitting with both dry and adhesively attached sensors, and ECG signal collection/processing with computer systems, as well as Neuman (Neuman, M. R. “Biopotential Electrodes.” The Biomedical Engineering Handbook: Second Ed. Joseph D. Bronzino; Boca Raton: CRC Press LLC, 2000) which describes known ECG signal sensing and processing (Table 48.1, Sections 48.1 and 48.4) for further evaluation and diagnosis. 
Furthermore, the “receiving”, “transforming”, and “producing” ECG data segments steps, and “outputting one or more ECG metrics” in steps of Claims 45-64 do not recite any additional structural elements or limitations on practical applications (e.g. specific treatment). Therefore, the claims are not patent eligible.

Therefore, Claims 45-64 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,246,538. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-20 of U.S. Patent No. 11,246,538 are directed to an ECG processing system for processing noisy ECG data segments to perform the nearly identical method of processing noisy ECG data segments as recited in Claims 45-64, and further the claims of the present application are broader in scope than Claims 1-20 of U.S. Patent No. 11,246,538. Claims 1-20 of U.S. Patent No. 11,246,538 encompass all of the claimed subject matter of Claims 45-65 of the present application with minor wording of the claimed details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 45, the claim recites, “transforming the ECG data segment into a corresponding baseline representation by 
dividing the ECG data segment into a plurality of sample periods, each sample period of the plurality of sample periods spanning about 15 seconds, and 
removing, for each sample period within the plurality of sample periods, ECG data collected within the sample period that transgresses one or more threshold values
fitting the baseline representation corresponding to the ECG data segment to a function” .
It is unclear as to whether the “removing” step is part of the “transforming the ECG data segment into a corresponding baseline representation” step, or an intermediate step, or part of the subsequent “fitting” step due to the wording of these limitations. Therefore, these limitations are indefinite. For purposes of examination, the Examiner will interpret these limitations as:
“transforming the ECG data segment into a corresponding baseline representation by: 
(i) dividing the ECG data segment into a plurality of sample periods, each sample period of the plurality of sample periods spanning about 15 seconds, and 
(ii) removing, for each sample period within the plurality of sample periods, ECG data collected within the sample period that transgresses one or more threshold values;
and subsequently fitting the baseline representation corresponding to the ECG data segment to a function”. 
Appropriate correction or clarification is required. Claims 46-64 are rejected for depending on Claim 45.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45-49, 53, and 55-64 are rejected under 35 U.S.C. 103 as being unpatentable over Nearing et al. (US Patent No. 6,169,919) in view of Du et al. (US Publication No. 2018/0168473).
Regarding Claim 45, 56, and 57, Nearing et al. discloses a method of processing noisy ECG data segments via a computer system (Col. 1, Line 49 – Col. 2, Line 30, Abstract, Claims 1, 5, Col. 5, Lines 10-30), the method comprising: 
(a) receiving, by the computer system, a first collection of ECG data segments (Col. 10, Line 50 – Col. 11, Line 11, Col. 11, Lines 55-67, Col. 1, Line 49 – Col. 2, Line 20, Claim 1) from a wearable medical device associated with a patient (Col. 1, Lines 30-40, Col. 13, Lines 5-60), the first collection comprising a plurality of ECG data segments (Col. 10, Line 50 – Col. 11, Line 11, Col. 11, Lines 55-67, Col. 1, Line 49 – Col. 2, Line 20, Claim 1) recorded over a continuous and extended period of time (Col. 1, Lines 30-40, Col. 13, Lines 5-60); 
(b) for each ECG data segment of the first collection (Col. 10, Line 50 – Col. 11, Line 11, Col. 11, Lines 55-67, Col. 1, Line 49 – Col. 2, Line 20, Claim 1), transforming the ECG data segment into a corresponding baseline representation (Col. 4, Lines 35-50, Col. 1, Lines 49-56, Col. 2, Lines 20-30, Claims 1, Col. 5, Lines 55-65, Col. 6, Lines 10-15, Col. 11, Lines 4-11) by dividing the ECG data segment into a plurality of sample periods, each sample period of the plurality of sample periods spanning about 15 seconds (Col. 2, Lines 63-67, Col. 4, Lines 35-50),
and removing, for each sample period within the plurality of sample periods, ECG data collected within the sample period that transgresses one or more threshold values (Col. 11, Lines 16-25, Col. 2, Lines 2-30, Col. 6, Line 59-Col. 7, Line 5, Col. 8, Lines 15-25, Claim 6), 
fitting the baseline representation corresponding to the ECG data segment to a function comprising at least one coefficient (fitting curves and other processing, Col. 12, Lines 8-16, Col. 2, Lines 1-30, Col. 5, Lines 45-55, Col. 6, Lines 1-16, Claim 7), comparing the at least one coefficient to at least one threshold value (Col. 12, Lines 8-16, Col. 2, Lines 1-30, Col. 5, Lines 45-55, Col. 6, Lines 1-16, Claim 7), and identifying the ECG data segment as a noisy ECG data segment where the coefficient transgresses the at least one threshold value (Col. 11, Lines 16-25, Col. 2, Lines 2-30, Col. 6, Line 59-Col. 7, Line 5, Col. 8, Lines 15-25, Claim 6); 
(c) producing a second collection of ECG data segments from the first collection of ECG data segments that excludes the noisy ECG data segments (eliminating noisy beats, Col. 2, Lines 20-30, Col. 6, Lines 34-65, Col. 12, Lines 8-25, Claim 6, 7, 9, see method 508, Fig. 7); and 
(d) outputting one or more ECG metrics relating to the patient based on the second collection of ECG data segments (Col. 8, Lines 45-60, Col. 9, Lines 40, 55-67, Col. 11, Lines 1-11, 20-25, 60-67, Col. 12, Lines 15-30).  
However, Nearing et al. does not specifically disclose wherein the ECG data is received from wearable medical devices associated with a plurality of patients and outputting ECG metrics relating to the plurality of patients. Du et al. teaches an ECG processing system (Abstract) wherein ECG noise is determined and removed using a plurality of ECG data samples from a plurality of patients in a network database (Paragraph 0031-0032, 0039-0042, Claims 12, 14, 18, 20) wherein the ECG data is received from wearable medical devices associated with a plurality of patients (Paragraph 0011, 0016, 00031-032, 0039-0042, Claims 1, 11-12), each wearable medical device of the wearable medical devices being configured to be continuously worn by a patient for an extended period of time (Paragraph 0006, 0011, 0031, 0035, Claim 15), and output one or more ECG metrics relating to the plurality of patients (Paragraph 0015, 0036, 0041), further comprising the wearable medical devices (Paragraph 0011, 0032-0034), wherein the wearable medical devices comprise a first wearable medical device associated with a first heart failure patient and a second wearable medical device associated with a second heart failure patient (Paragraph 0004-0006, Paragraph 0011, 0016, 00031-032, 0039-0042, Claims 1, 11-1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include ECG data received from wearable medical devices associated with a plurality of patients, each wearable medical device of the wearable medical devices being configured to be continuously worn by a patient for an extended period of time, and output one or more ECG metrics relating to the plurality of patients, as taught by Du et al., in the ECG processing system disclosed by Nearing et al., in order to more accurately establish patterns in the data using comparisons to multiple other patients, in order to predict and treat cardiac issues more promptly, also taught by Du et al. (Paragraph 0039-0042, 0003-0006, 0008, 00011, 0013).
Furthermore, although Nearing et al. discloses examples of sample periods or ECG segments of 15 seconds or 10 minutes (Col. 2, Lines 63-67, Col. 4, Lines 35-50), neither Nearing et al. nor Du et al. specifically discloses that each sample period and/or ECG segment of the plurality of sample periods/segments spans between 2 and 8 seconds, or specifically between 15 and 120 seconds. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the sample periods or ECG data segments to span a length between 2 to 8 seconds, or between 15 and 120 seconds, in order to specifically configure the size of the data elements for analysis depending on computing ability and/or processing speed of the system, in order to effectively process data in a timely manner while maintaining an adequate data sample size, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claims 46 and 47, Nearing et al. discloses the method further comprising updating the first collection of ECG data segments over time to include additional ECG data segments (1152, 1154, Fig. 11, Claims 7, 9, Col. 12, Lines 29-36, Col. 5, Lines 45-55, Col. 11, Lines 15-25), and further comprising repeating operations (a)-(d) after a duration of time (repeating, Col. 2, Lines 15-20, Lines 50-55, Col. 6, Lines 5-10, 1152, 1154, Fig. 11, Claims 7, 9, 10).  
Regarding Claim 48, Nearing et al. discloses the method further wherein the analysis and operations (a)-(d) are repeated after a duration of time (repeating, Col. 2, Lines 15-20, Lines 50-55, Col. 6, Lines 5-10, 1152, 1154, Fig. 11, Claims 7, 9, 10), and Du et al. further teaches that the analysis/operations are repeated multiple times over a period of time of at least several hours (Paragraph 0011, 0031). However, neither Nearing et al. nor Du et al. specifically discloses that the duration of time comprises one or more of 30 minutes, 1 hour, 4 hours, 24 hours, 1 week, 2 weeks, or 1 month.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the duration to time to repeat the analysis/operations to be any of 30 minutes, 1 hour, 4 hours, 24 hours, 1 week, 2 weeks, and 1 month, in order to have a sufficient/specific amount of data for ECG analysis for an accurate representation of ECG data, including sufficient data to be included in the database, as taught by Du et al. (Paragraph 0011, 0031-032, 0039-0042), and further since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ215 (CCPA 1980).
Regarding Claim 49, Nearing et al. discloses the method further comprising determining ECG metrics (Col. 8, Lines 45-60, Col. 9, Lines 40, 55-67, Col. 11, Lines 1-11, 20-25, 60-67, Col. 12, Lines 15-30), however, Nearing et al. does not specifically disclose determining one or more trends in the one or more ECG metrics over the duration of time.  Du et al. teaches an ECG processing method (Abstract) wherein ECG noise is determined and removed using a plurality of ECG data samples from a plurality of patients in a network database (Paragraph 0031-0032, 0039-0042, Claims 12, 14, 18, 20) wherein the ECG data is analyzed (Abstract), and wherein the system determines one or more trends (Paragraph 0006, 0008, 0030, 0032, 0039, 0040) in the one or more ECG metrics over the duration of time (Paragraph 0011, 0031-032, 0039-0042).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine one or more trends in the one or more ECG metrics over the duration of time, as taught by Du et al., in the method disclosed by Nearing et al., in order to determine patterns of cardiac conditions such as to make more accurate predictions of the need for prompt treatment or other intervention, as also taught by Du et al. (Paragraph 0004-0006, 0011). 
Regarding Claims 53 and 55, Nearing et al. discloses the method further comprising determining the at least one threshold value based on the first collection of ECG data segments (Col. 6, Lines 60-67, Col. 8, Lines 15-25, Col. 11, Lines 18-25, Claim 6), further comprising: determining, for each sample period within the plurality of sample periods (Col. 2, Lines 63-67, Col. 4, Lines 35-50), a mean of ECG data collected within the sample period (Col. 2, Lines 20-30, Col. 6, Lines 33-55, Col. 6, Line 59-67, Claim 6);  determining, for each sample period within the plurality of sample periods (Col. 2, Lines 63-67, Col. 4, Lines 35-50), a standard deviation of ECG data (Col. 6, Line 59 – Col. 7, Line 5) collected within the sample period;  and determining, for each sample period within the plurality of sample periods, the one or more threshold values (Col. 6, Lines 60-67, Col. 8, Lines 15-25, Col. 11, Lines 18-25, Claim 6) based on the mean of the ECG data (Col. 2, Lines 20-30, Col. 6, Lines 33-55, Col. 6, Line 59-67, Claim 6) collected within the sample period and the standard deviation of the ECG data (Col. 6, Line 59 – Col. 7, Line 5) collected within the sample period.  
Regarding Claim 58, Nearing et al. discloses the method further wherein outputting the one or more ECG metrics comprises outputting one or more of a heart rate metric, a heart rate variability metric, or a QRS duration metric (Col. 6, Lines 15-30, 40-50, Col. 8, Lines 25-52, Col. 12, Lines 38-65, Col. 13, Lines 20-35, Col. 13, Lines 50-60, Col. 10, Line 60 – Col. 11, Line 5).
Regarding Claim 59, Nearing et al. discloses the method further wherein outputting the one or more ECG metrics comprises providing the one or more ECG metrics to a cardiac prediction process (Col. 6, Lines 15-32, Col. 4, Lines 10-15, 25-30, Col. 5, Lines 10-20, Col. 12, Lines 15-30, 55-56, 65-67, Claim 4).  
Regarding Claim 60, Nearing et al. discloses the method further wherein outputting the one or more ECG metrics comprises outputting one or more ECG metrics indicative of one or more arrhythmias comprising one or more of ventricularRESPONSE TO RESTRICTION REQUIREMENTPage 5 tachycardia, ventricular fibrillation, tachycardia, couplets, or triplets (Col. 6, Lines 15-32, Col. 4, Lines 10-15, 25-30, Col. 5, Lines 10-20, Col. 12, Lines 15-30, 55-56, 65-67, Claim 4).  
Regarding Claim 61 and 62, Nearing et al. discloses the method further comprising: acquiring, by the wearable medical devices comprising electrodes (Col. 1, Lines 30-40, Col. 13, Lines 5-60) the first collection of ECG data segments; and transmitting, by the wearable medical devices, the first collection of ECG data segments to the computer system (Abstract; Col. 3, Lines 45-55; Col. 1, Lines 49-56; Col. 13, Lines 10-20).  
However, Nearing et al. does not specifically disclose wherein the electrodes to acquire the ECG data segments are dry ECG electrodes or adhesively attached ECG electrodes. Du et al. teaches an ECG processing method (Abstract) wherein ECG noise is determined and removed using a plurality of ECG data samples from a plurality of patients in a network database (Paragraph 0031-0032, 0039-0042, Claims 12, 14, 18, 20) wherein the ECG data is analyzed (Abstract), and wherein the wearable medical devices comprise dry ECG electrodes to acquire the ECG signals (512, 513, 510, Fig. 5, Paragraph 0038), or adhesively attached ECG electrodes to acquire the ECG signals (200, Fig. 2B, 511, Fig. 5, Paragraph 0034-0035).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include dry ECG electrodes to acquire the ECG signals, or adhesively attached ECG electrodes to acquire the ECG signals, as taught by Du et al., in the method disclosed by Nearing et al., in order to acquire the ECG signals using a variety of optional means such as to enhance patient acceptance and compliance depending on electrode preference, patient comfort/mobility, or functionality. 
Regarding Claims 63 and 64, Nearing et al. discloses the method further comprising analyzing the one or more ECG metrics to determine a current heart failure condition of at least one patient (Col. 6, Lines 15-32, Col. 4, Lines 10-15, 25-30, Col. 5, Lines 10-20, Col. 12, Lines 15-30, 55-56, 65-67, Col. 13, Lines 40-50, Claim 4), and further comprising analyzing the one or more ECG metrics to determine a change in the current heart failure condition of the at least one patient (Col. 6, Lines 15-32, Col. 4, Lines 10-15, 25-30, Col. 5, Lines 10-20, Col. 12, Lines 15-30, 55-56, 65-67, Col. 13, Lines 40-50, Claim 4)
Claims 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Nearing et al. in view of Du et al., further in view of Assaleh et al. (US Publication No. 2007/0027396). 
Regarding Claims 50, 51, and 52, Nearing et al. discloses the method further including fitting the baseline representation of the ECG data segment to a function comprising at least one coefficient (fitting curves and other processing, Col. 12, Lines 8-16, Col. 2, Lines 1-30, Col. 5, Lines 45-55, Col. 6, Lines 1-16, Claim 7), and comparing the at least one coefficient to at least one threshold value (Col. 12, Lines 8-16, Col. 2, Lines 1-30, Col. 5, Lines 45-55, Col. 6, Lines 1-16, Claim 7). However, Nearing et al. and Du et al. in combination do not specifically disclose wherein the function comprises a polynomial, and wherein the coefficient comprises a coefficient of a first-degree monomial of a third-degree polynomial.  However, Assaleh et al. teaches an electrocardiogram (ECG) processing method (Abstract) including noise filtering (Paragraph 0004, 0006, 0021-0022, 0024) wherein the data is fit to a function comprising a polynomial (Abstract, Paragraph 0026, 0031-0037, 0043-0045, Claims 1, 3, 8), and wherein the coefficient comprises a coefficient of a first-degree monomial of a third-degree polynomial (Paragraph 0034, 0043, Claim 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a function such as a polynomial, and wherein the coefficient comprises a coefficient of a first-degree monomial of a third-degree polynomial, as taught by Assaleh et al., in the ECG processing method disclosed by Nearing et al. and Du et al. in combination, in order to more accurately analyze the cardiac signals for cardiac failure/abnormality determination, since an advantage of this approach is that the analysis method is non-iterative, as also taught by Assaleh et al. (Paragraph 0010-0011, 0002).
Furthermore, Nearing et al. discloses wherein the threshold value is for example 50 (Col. 6, Lines 60-67), and there may be more than one threshold value (Col. 8, Lines 15-25, Col. 11, Lines 18-25, Claim 6) ,and Assaleh et al. teaches wherein the coefficient comprises a coefficient of a first-degree monomial of a third-degree polynomial (Paragraph 0034, 0043, Claim 14). However, none of Nearing et al., Du et al., nor Assaleh et al. specifically discloses a range of threshold values between -0.5 and 0.5. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the threshold value to a value specifically between -0.5 and 0.5, depending on how sensitive or coarse the analysis for noise filtering may be configured to be for the ECG data, in order to more accurately analyze the cardiac signals for cardiac failure/abnormality determination, since an advantage of this approach is that the analysis method is non-iterative, as also taught by Assaleh et al. (Paragraph 0010-0011, 0002), and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Nearing et al. in view of Du et al., further in view of Wang et al. (US Publication No. 2018/0140203).
Regarding Claim 54, Nearing et al. discloses a method further comprising fitting the baseline representation of the ECG data segment to a function comprising at least one coefficient (fitting curves and other processing, Col. 12, Lines 8-16, Col. 2, Lines 1-30, Col. 5, Lines 45-55, Col. 6, Lines 1-16, Claim 7). However, Nearing et al. and Du et al. in combination do not specifically disclose wherein the one or more processors are configured to use linear regression to fit the baseline representation of the ECG data segment to the function.   
Wang et al. teaches an electrocardiogram (ECG) processing method (Abstract) including noise filtering (Paragraph 0056-0059, 0078) wherein a computer system (Paragraph 0005, 0006, 0035) is configured to use linear regression to fit the baseline representation of the ECG data segment to an analysis function (Paragraph 0114-00116, 0065, 0078, 0099). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use linear regression to fit the baseline representation of the ECG data segment to the function, as taught by Wang et al., in the ECG processing method disclosed by Nearing et al., in order to improve accuracy and reduce errors in cardiac event determination, as also taught by Wang et al. (Paragraph 0115-0116, 0078, 0081).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792